Irvin, J.
On the trial of this cause the court charged the jury that the agreement made between John P. Arndt and his indorsee respecting his liability was obligatory upon his immediate indorsee, and all persons claiming under him. If the plaintiff in this case be a bona fide holder for a valuable consideration from the immediate indorsee of defendant, without notice of that agreement (which was a fact for the jury to determine), then the court erred. This the court by its charge took from the jury, and the judgment should be reversed.
There was no error in permitting David Jones to testify as a witness to prove the alleged agreement of the defendant and Ms immediate indorsee.
It is therefore unanimously considered and adjudged, that the judgment of the district court be reversed, with costs, and that the same be certified to said district court, to be further proceeded in, according to law and justice. *